Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG THE AMACORE GROUP, INC., LBS ACQUISITION CORP., AND LIFEGUARD BENEFIT SERVICES, INC. Dated as of October 5, 2007 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of October 5th_, 2007 is among (i) The Amacore Group, Inc., a Delaware corporation (“Parent”), (ii) LBS Acquisition Corp., a Texas corporation and a direct, wholly-owned Subsidiary of Parent (“Merger Sub”), (iii) LifeGuard Benefit Services, Inc., a Texas corporation (the “Company”), and (iv) the shareholders of the Company who execute a joinder agreement hereto. WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have approved and declared advisable this Agreement and the merger of Merger Sub with and into the Company (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, it is the intention of the parties that the transactions contemplated hereby will qualify as a tax-free reorganization under Section 368(a) of the Internal Revenue Code of 1986, as amended; and NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements hereinafter contained, and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I -DEFINITIONS 1.1Certain Definitions. (a)For purposes of this Agreement, the following terms shall have the meanings specified in this Section 1.1: “Adjustment Date” means the date that is eighteen (18) months following the Closing (as defined in Section 2.7 below) of this transaction. “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person, and the term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by Contract or otherwise. “Business Day” means any day of the year on which national banking institutions in New York are open to the public for conducting business and are not required or authorized to close. “Change in Control” means the occurrence, in a single transaction or in a series of related transactions, of any one or more of the following events: (i)there is consummated a merger, consolidation, acquisition, share purchase or similar transaction involving (directly or indirectly) the Parent if, immediately after the consummation of such merger, consolidation or similar transaction, the stockholders of the Parent immediately prior thereto do not own, directly or indirectly, either (A) outstanding voting securities representing more than fifty percent (50%) of the combined outstanding voting power of the surviving entity in such merger, consolidation or similar transaction or (B) more than fifty percent (50%) of the combined outstanding voting power of the parent of the surviving entity in such merger, consolidation or similar transaction; or (ii)there is consummated a sale, lease, exclusive license or other disposition of all or substantially all of the consolidated assets of the Parent and its Subsidiaries, other than a sale, lease, exclusive license or other disposition of all or substantially all of the consolidated assets of the Parent and its Subsidiaries to an entity, more than fifty percent (50%) of the combined voting power of the voting securities of which are owned by stockholders of the Parent in substantially the same proportion as their ownership of the Parent immediately prior to such sale, lease, license or other disposition. “Charter Documents” means an entity’s certificate or articles of incorporation, certificate defining the rights and preferences of securities, articles of organization, general or limited partnership agreement, certificate of limited partnership, joint venture agreement or similar document governing the entity. “Contract” means any written or oral contract, indenture, note, bond, lease, license, commitment, instrument or other agreement. “Encumbrances” means any lien, mortgage, security interest, pledge, restriction on transferability, defect of title or other claim, charge or encumbrance of any nature whatsoever on any property or property interest. “Governmental Body” means any government or governmental or regulatory entity, body thereof, or political subdivision thereof, whether federal, state, local, foreign, or supranational, or any agency, instrumentality or authority thereof, or any court or arbitrator (public or private). “Knowledge of the Company” means the actual knowledge of those Persons identified on
